 Case: 1:18-cv-03964 Document #: 93 Filed: 02/12/19 Page 1 of 1 PageID #:1317

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

CIBC Bank USA
                                             Plaintiff,
v.                                                           Case No.: 1:18−cv−03964
                                                             Honorable John Z. Lee
JH Portfolio Debt Equities, LLC, et al.
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 12, 2019:


        MINUTE entry before the Honorable John Z. Lee:The receivership order shall
take effect starting 2/14/19 at 12:00 p.m. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
